Exhibit 10.19.12


OLD DOMINION FREIGHT LINE, INC.
CHANGE OF CONTROL SEVERANCE PLAN
FOR KEY EXECUTIVES
(As Amended and Restated Effective October 31, 2018)
ARTICLE 1
PURPOSE
The Company is engaged in the business of transporting general commodities such
as consumer goods and textiles in less-than-truckload shipments. The Company’s
key executives are experienced in, and knowledgeable concerning, all aspects of
the business of the Company. The Board recognizes that the possibility of a
Change of Control exists and that a threat or the occurrence of a Change of
Control can result in significant distractions of the Company’s key executives
because of the uncertainties inherent in such a situation. In addition, the
Board has determined that it is essential and in the best interest of the
Company and its shareholders to secure the continued services, and to promote
the continued and undivided dedication and objectivity, of the Company’s key
executives in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change of Control.
The Compensation Committee of the Board has recommended to the Board that the
Company adopt a change of control severance plan for its key executives. To that
end, the Company adopted and established, effective as of the Effective Date,
the Old Dominion Freight Line, Inc. Change of Control Severance Plan for Key
Executives. The Plan is intended to qualify as a “top-hat” plan under ERISA, in
that it is intended to be an “employee pension benefit plan” (as defined in
Section 3(2) of ERISA) which is unfunded and provides benefits only to a select
group of management or highly compensated employees of the Company. This is an
amendment and restatement of the Plan originally adopted effective May 16, 2005
and previously amended and restated effective January 1, 2009 (such form of the
Plan as amended and restated effective January 1, 2009, the “Prior Plan”).
ARTICLE 2
DEFINITIONS
In addition to other terms defined herein, wherever used in this Plan, including
ARTICLE 1 and this ARTICLE 2, the following terms shall have the meanings set
forth below (unless otherwise indicated by the context):
2.1    “Base Salary” means, with respect to a Participant, the amount a
Participant is entitled to receive from the Company as base wages or base salary
on an annualized basis as in effect immediately prior to a Change of Control or,
if greater, at any time thereafter, in each case without reduction for any
amounts contributed by the Participant to an employee benefit plan of the
Company pursuant to a salary reduction or similar agreement which are not
includible in the Participant’s gross income. Base Salary does not include
bonuses, commissions, overtime pay, shift pay, premium pay, cost of living
allowances or income from stock options, restricted stock awards, restricted
stock units, phantom stock awards or other similar types of incentive or equity
compensation.







--------------------------------------------------------------------------------




2.2    “Board” means the Board of Directors of the Company.
2.3     “Bonus Amount” means, with respect to a Participant, the average of the
cash bonuses earned by the Participant during the three (3) full calendar years
immediately preceding his Termination Date (or such shorter period of employment
or service as may apply to the Participant if employed less than three years).
2.4     “Business” means any business engaged in or any service provided by the
Company, including, but not limited to, the business of transporting general
commodities such as consumer goods and textiles in less-than-truckload
shipments.
2.5     “Change of Control” means and will be deemed to have occurred on the
earliest of the following dates which occurs after January 1, 2009:
(a)    the date any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934) together with its affiliates,
excluding employee benefit plans of the Company, is or becomes (or publicly
discloses that such person or group is or has become), directly or indirectly,
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding voting securities; provided, however, that the event described
in this subparagraph (a) shall not be deemed to be a Change of Control by virtue
of the beneficial ownership, or the acquisition of beneficial ownership, of
voting securities by (i) any employee benefit plan sponsored or maintained by
the Company or by a person controlled by the Company; (ii) any underwriter (as
such term is defined in Section 2(a)(11) of the Securities Act of 1933) that
beneficially owns voting securities temporarily in connection with an offering
of such securities; or (iii) any member of the family of Earl E. Congdon or John
R. Congdon unless David S. Congdon, acting in good faith, provides written
notice to the Company that David S. Congdon believes, and within twenty (20)
business days after the Company receipt of David S. Congdon’s notice a majority
of the independent members of the Board of Directors determines, that the
beneficial ownership of voting securities by such family member creates a
substantial threat to corporate policy and effectiveness. For the purpose of
clause (iii) above, “family” means any lineal descendent, including adoptive
relationships, of Earl E. Congdon or John R. Congdon, any spouse of the
foregoing and any trust established by or for the benefit of any of the
foregoing, and “independent” shall have the meaning set forth in the corporate
governance rules of the principal exchange on which the Company’s common stock
is listed; or
(b)    the date when, as a result of a tender offer or exchange offer for the
purchase of securities of the Company (other than such an offer by the Company
for its own securities), or as a result of a proxy contest, merger, share
exchange, consolidation or sale of assets, or as a result of any combination of
the foregoing, individuals who at the beginning of any two (2) year period
during the term of the Plan constitute the Board, plus new directors whose
election or nomination for election by the Company’s shareholders is approved by
a vote of at least two-thirds (2/3) of the directors still in office who were
directors at the beginning of such two-year period (“Continuing Directors”),
cease for any reason during such two-year period to constitute at least
two-thirds (2/3) of the members the Board; or


2



--------------------------------------------------------------------------------




(c)    the effective date of a merger, share exchange or consolidation of the
Company with any other corporation or entity regardless of which entity is the
survivor, other than a merger, share exchange or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) at least
sixty percent (60%) of the combined voting power of the voting securities of the
Company or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or
(d)    the effective date of the sale or disposition by the Company of all or
substantially all of the Company’s assets.
2.6     “Code” means the Internal Revenue Code of 1986, as amended, and rules
and regulations issued thereunder.
2.7     “Committee” means the Compensation Committee of the Board.
2.8     “Company” means Old Dominion Freight Line, Inc., a Virginia corporation
with its principal offices at Thomasville, North Carolina, any successor
thereto, or any ultimate parent of any successor.
2.9     “Company Welfare Benefit Plans” means the group medical, dental, vision
and life insurance plans or programs (whether insured or self-insured, or any
combination thereof) provided by the Company for the benefit of its active
employees or former employees and their dependents immediately prior to the
Change of Control, or if thereafter improved or enhanced, as of the
Participant’s Termination Date. Each such individual plan or program shall be
referred to sometimes herein as a “Company Welfare Benefit Plan.” The group
medical, dental, and vision plan is also referred to herein as the “Company
Health Care Plan,” and the group life insurance plan is also referred to herein
as the “Company Life Insurance Plan.”
2.10     “Compensation Continuance Period” means twelve (12) calendar months.
The Compensation Continuance Period shall commence on the first day of the
calendar month next following the calendar month in which the Termination Date
occurs.
2.11     “Compensation Continuance Termination Event” means the termination of a
Participant’s employment or service (i) by the Company for any reason other than
For Cause, death or Total Disability, or (ii) by the Participant for Good
Reason.
2.12     “Confidential Information” means all information concerning the
business of the Company and its affiliates that is confidential, proprietary or
otherwise not generally available to the public. By way of example, Confidential
Information includes, without limitation, all competitively-sensitive
information, all trade secrets, processes, specifications, data, files, computer
programs and related codes, software, improvements, inventions, techniques,
business plans, marketing plans, strategies, acquisition prospects, forecasts,
methods, manner of operations, information relating to past, present and
prospective customers and clients, pricing and cost information, other financial
information, employee lists, personnel policies, contracts, digital intellectual
property, information with respect to internal affairs, and all information
covered by the


3



--------------------------------------------------------------------------------




Trade Secrets Protection Act, N.C. Gen. Stat., Chapter 66 §§152-162. The parties
expressly agree that Confidential Information does not exist in written form
only. Notwithstanding the foregoing, “Confidential Information” does not include
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by the Participant in violation of the provisions of
the Plan, or (ii) is received by the Participant from another party that did not
receive such information directly or indirectly from the Company or any of its
affiliates under an obligation of confidentiality.
2.13    “Customers” means and includes any and all Persons who are customers,
patrons or clients of the Company with respect to the Business and with whom the
Participant either had personal contact or had knowledge that such Persons were
customers, patrons or clients of the Company with respect to the Business.
2.14     “Effective Date” means May 16, 2005, the date this Plan was approved by
the Board. The Plan was amended and restated effective January 1, 2009 and
further amended and restated effective October 31, 2018.
2.15    “Eligible Key Executive” means each employee of the Company who is
designated on the books and records of the Company as either a Vice President, a
Senior Vice President or an officer of a higher officer level and who is
determined by the Committee to be a management or highly compensated employee of
the Company. An individual will be treated as an employee of the Company if
there exists between the individual and the Company the legal and bona fide
relationship of employer and employee.
2.16    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and rules and regulations issued thereunder.
2.17    “Excise Tax” means the excise tax on excess parachute payments under
Section 4999 of the Code (or any successor or similar provision thereof),
including any interest or penalties with respect to such excise tax.
2.18    “Extended Coverage Period” means the period commencing on the
Participant’s Termination Date and ending on the earlier of the date of the
Participant’s death or the last day of the calendar month in which the twenty
four (24) month anniversary of the Participant’s Termination Date occurs.
2.19    “For Cause” means one or more of the following, in each case as
determined by the Committee and/or the Board in its sole discretion: (i) the
Participant’s conviction by a court of competent jurisdiction of, or pleading
“guilty” or “no contest” to, theft, fraud or embezzlement from the Company; (ii)
the Participant’s conviction by a court of competent jurisdiction of, or
pleading “guilty” or “no contest” to, a felony which constitutes a crime
involving moral turpitude and results in material harm to the Company; (iii)
willful and continued failure by the Participant to substantially perform his
duties on behalf of the Company (other than any such failure resulting from the
Participant’s Total Disability or any such actual or anticipated failure after
the issuance of a Notice of Termination for Good Reason by the Participant) for
a period of at least thirty (30) consecutive days after a written demand for
substantial performance has been delivered to the Participant by


4



--------------------------------------------------------------------------------




the Responsible Person (as defined below) which specifically identifies the
manner in which the Responsible Person believes that the Participant has not
substantially performed the Participant’s duties; (iv) willful misconduct or
gross negligence by the Participant which is injurious to the Company; or (v)
any diversion by the Participant for his personal gain of any clearly viable and
significant business opportunity from the Company (other than with the prior
written consent of the Board). For purposes of this Section 2.19, an act, or
failure to act, on the Participant’s part shall not be deemed “willful” if done,
or omitted to be done, by the Participant in good faith and with reasonable
belief that the Participant’s act, or failure to act, was in the best interest
of the Company, and “Responsible Person” shall mean, with respect to a
Participant who is a Senior Vice President, the Chief Executive Officer of the
Company, and with respect to a Participant who is a Vice President, the
executive officer of the Company who is the direct or indirect supervisor of the
Participant; provided, however, that “Responsible Person” shall include the
Board in all cases. The unwillingness of a Participant to accept any condition
or event which would otherwise constitute Good Reason may not be considered by
the Responsible Person to be a failure by the Participant to substantially
perform his duties on behalf of the Company. Without in any way limiting the
effect of the foregoing, for purposes of the Plan, a Participant’s employment or
service may also be deemed to have terminated For Cause if, after the
Participant’s employment or service has terminated, facts and circumstances are
discovered that would have justified, in the opinion of the Committee, a
termination For Cause.
2.20     “Good Reason” means, without the Participant’s express written consent,
any of the following:
(a)     a material breach by the Company of its material obligations under the
Plan;
(b)     a material reduction by the Company in the Participant’s Base Salary as
in effect as of the date of the Change of Control or as the same shall be
increased from time to time thereafter, or a reduction in the level of the
Participant’s opportunity to earn bonuses under the cash bonus and cash
incentive plans and programs of the Company (including a reduction in the
percentage of the participation factor assigned to the Participant under the
Company’s Performance Incentive Plan (“PIP”) as in effect as of the date of the
Change of Control), other than, in each case, as part of a pro-rata reduction
effected for all other senior officers of the Company or a reduction due to
failure to obtain goals;
(c)     the liquidation, dissolution, consolidation or merger of the Company or
transfer of all or a significant portion of the Company’s assets unless a
successor or successors (by merger, consolidation or otherwise) to which all or
a significant portion of the assets have been transferred assumes the material
duties and obligations of the Company under the Plan;
(d)     the assignment to the Participant of duties inconsistent with, and that
result in a diminution of, the position and status of the offices and positions
of the Company held by the Participant as of the date of the Change of Control;
(e)     the exclusion of the Participant from participation in the Company’s
material employee benefit plans that apply to substantially all of the Company’s
executives (other than as a result of the termination of the plan or any other
action of the Company that affects substantially


5



--------------------------------------------------------------------------------




all employees participating in the plan) in effect as of the date the
Participant is selected to participate in the Plan, as the same may be improved
or enhanced from time to time;
(f)     the transfer of the Participant’s primary work location to a location
that is more than fifty (50) miles from the Participant’s primary work location
immediately prior to the date of the Change of Control or the requirement that
the Participant relocate his principal residence more than fifty (50) miles from
the Participant’s primary work location as of the date of the Change of Control;
or
(g)     the requirement by the Company that the Participant travel on Company
business to a substantially greater extent than required immediately prior to
the date of the Change of Control;
The Participant must provide written notice to the Company of the Participant’s
intent to terminate employment or service for Good Reason within 30 days of the
initial existence of the Good Reason. The Company will have an opportunity to
cure any claimed event of Good Reason within 30 days of notice from the
Participant. The Committee’s good faith determination of cure will be binding.
The Company will notify the Participant in writing of the timely cure of any
claimed event of Good Reason and how the cure was made. Any Notice of
Termination delivered by the Participant based on a claimed Good Reason which
was thereafter cured by the Company will be deemed withdrawn and ineffective. If
the Company fails to cure any claimed event of Good Reason within 30 days of
notice from the Participant, the Participant must terminate employment or
service for such claim of Good Reason within 120 days of the initial existence
of the Good Reason, and if the Participant fails to do so, such claimed event of
Good Reason will be deemed withdrawn and ineffective.
2.21     “Participant” means each Eligible Key Executive who has been selected
to participate in the Plan pursuant to ARTICLE 3.
2.22     “Participation Agreement” means the participation agreement delivered
by the Company to a Participant informing the Eligible Key Executive of his
participation in the Plan, as such agreement may be amended. Participation in
the Plan is subject to the Participant’s execution and return of his
Participation Agreement. References to the “Plan” shall, if and to the extent
applicable, include the terms of a Participation Agreement entered into with a
Participant, unless the Committee determines otherwise.  
2.23     “Person” means any individual, partnership, joint venture, corporation,
company, firm, group or other entity.
2.24     “Plan” means the Old Dominion Freight Line, Inc. Change of Control
Severance Plan for Key Executives as herein set out, as amended and/or restated.
2.25     “Severance Benefits” means the severance benefits, including
Termination Compensation, described in ARTICLE 4.
2.26     “Specified Employee” shall mean a Participant who is a key employee as
described in Code § 416(i)(1)(A), disregarding Paragraph 5 thereof and using
compensation as defined under


6



--------------------------------------------------------------------------------




Treas. Reg. 1.415(C)(2)(a). A Participant is not a Specified Employee unless any
stock of the Employer is publicly traded on an established securities market or
otherwise and the Participant is a Specified Employee on the date of his or her
Separation from Service (as construed in accordance with Code Section 409A).
2.27     “Termination Compensation” means an aggregate amount equal to (a) two
(2) times the sum of the Participant’s Base Salary and Bonus Amount for
Participants with the title of Vice President, (b) two and one-half (2.5) times
the sum of the Participant’s Base Salary and Bonus Amount for Participants with
the title of Senior Vice President or higher (excluding the Chief Executive
Officer), and (c) three (3) times the sum of the Participant’s Base Salary and
Bonus Amount for Participants with the title of Chief Executive Officer, except
as otherwise determined by the Committee; provided, however, that any Eligible
Key Executive who was a Participant on October 30, 2018 and was eligible on such
date for 36 months of Monthly Termination Compensation based on years of service
under the terms of the Prior Plan shall be entitled to the greater of the
Termination Compensation benefits provided in Section 2.27(a), (b) or (c) herein
or under the terms of the Prior Plan. In no event, however, shall the
Termination Compensation exceed an aggregate amount equal to three (3) times the
sum of the Participant’s Base Salary and Bonus Amount for any Participant.
“Monthly Termination Compensation” means the Participant’s Termination
Compensation as determined pursuant to this Section 2.27 divided by twelve (12).
2.28     “Termination Date” means the date the Participant’s employment or
service with the Company is terminated for any reason.
2.29     “Total Disability” means a condition for which the Participant is
determined to be disabled under the Company’s long-term disability plan as in
effect as of the Effective Date or as the same may be amended from time to time.
ARTICLE 3
ELIGIBILITY AND PARTICIPATION


3.1     Commencement of Participation. An individual shall be eligible to
participate in the Plan if he is an Eligible Key Executive and is selected by
the Committee to participate in the Plan, provided that, in order to become a
Participant in the Plan, the Company and the selected Eligible Key Executive
must execute and return a Participation Agreement containing such terms and
conditions as may be determined by the Committee, and a Participant’s
participation in the Plan shall become effective as of the date specified in the
Participation Agreement.
3.2     Duration of Participation. A Participant shall cease to be a Participant
in the Plan (i) if, prior to a Change of Control (but subject to the provisions
of ARTICLES 4 and 22) he ceases to be an Eligible Key Executive and has received
written notice of his change of status from the Company, or (ii) his employment
or service is terminated under circumstances that do not entitle him to receive
Severance Benefits under the Plan. A Participant who becomes entitled to receive
Severance Benefits under the Plan shall remain a Participant in the Plan until
the full amount of such Severance Benefits has been paid to him in accordance
with the terms of the Plan, unless the Participant and the Company agree
otherwise. In the event of a change in a Participant’s position with the Company
(e.g., a promotion or demotion), the Participant’s rights under the Plan shall
be


7



--------------------------------------------------------------------------------




determined based on his or her position at the time of the termination (except
as otherwise provided in ARTICLE 4 or as otherwise determined by the Committee).
In the event that a Participant’s participation in the Plan terminates prior to
the time the Participant becomes entitled to the payment of benefits under the
Plan, then the Participant shall no longer be subject to the provisions of
Section 8.4.
ARTICLE 4
SEVERANCE BENEFITS
4.1     Entitlement; Amount of Severance Benefits. Subject to Sections 4.2, 4.3
and 4.4, in the event the Participant’s employment or service is terminated as a
result of a Compensation Continuance Termination Event and such Compensation
Continuance Termination Event occurs within thirty-six (36) months following a
Change of Control, the Participant shall be entitled to receive the following
Severance Benefits:
(i)     To the extent not previously paid or provided and only if earned as of
the Termination Date, the Company will, within 60 days following the Termination
Date, pay or provide to the Participant the following: (a) a cash payment in
lieu of any accrued but unused vacation through the Termination Date; (b) any
unreimbursed business expenses incurred through the Termination Date and payable
to the Participant, in accordance with any Company business expense policies, as
applicable; (c) if the Participant’s termination occurs after the end of the
relevant cash incentive performance period but before such cash incentive for
the preceding performance period is paid, such cash incentive, to the extent
earned; and (d) any payments and benefits to which the Participant is entitled
pursuant to the terms of any employee benefit or compensation plan or program in
which the Participant participates (or participated).
(ii)     The Participant’s rights, if any, with respect to any phantom stock
awards, restricted stock awards, restricted stock units and/or other equity
awards granted to him under any Company equity-based incentive plans shall be as
determined under the applicable incentive plan and award agreement(s).
(iii)     The Participant shall continue to receive his Base Salary through the
last day of the month in which his Termination Date occurs.
(iv)     The Participant shall receive each month during the Compensation
Continuance Period a monthly benefit equal to his Monthly Termination
Compensation. The Participant’s Monthly Termination Compensation shall be paid
in accordance with the payroll schedule for salaried personnel of the Company,
commencing with the first payroll period that occurs after expiration of the
release period described in Section 4.2 below.
(v)     Notwithstanding anything to the contrary in the Plan or in a Participant
or Company payment election, if and to the extent required under Code Section
409A with respect to payments that are deemed deferred compensation under Code
Section 409A (and not otherwise exempt), the Plan may not make payment based on
Separation from Service to a Participant who, on the date of Separation from
Service is a Specified


8



--------------------------------------------------------------------------------




Employee, earlier than six (6) months following Separation from Service (or if
earlier, upon the Specified Employee’s death), except as permitted under this
provision or under Code Section 409A. This limitation applies regardless of the
Participant’s status as a Specified Employee or otherwise on any other date
including the next Specified Employee effective date had the Participant
continued to render services through such date. Furthermore, if and to the
extent required under Code Section 409A, the first six (6) months of any such
payments of deferred compensation that are required to be paid in installments
shall be paid at the beginning of the seventh (7th) month following the
Participant’s Separation from Service. All remaining installment payments shall
be made as would ordinarily have been made under the provisions of the Plan.
This section does not apply to payments made on account of a domestic relations
order, payments made because of a conflict of interest, or payment of employment
taxes, all as described in Treas. Reg. §1.409A-3(i)(2)(i), or as otherwise
provided under Code Section 409A.
In no event shall any Severance Benefits be paid to the Participant in the event
the Participant’s employment or service is terminated by the Company For Cause,
on account of the Participant’s death or Total Disability, or by the Participant
for any reason other than Good Reason, or as a result of a Compensation
Continuance Termination Event that occurs more than thirty-six (36) months
following a Change of Control.
4.2     Release of Claims. No Severance Benefits shall be provided to a
Participant unless the Participant has properly executed and delivered to the
Company a release of claims and that release of claims has become irrevocable as
provided therein. Such release of claims shall not be accepted by the Company
unless it is executed on or after the Participant’s Termination Date and
received by the Company within forty-five (45) days after the Participant’s
Termination Date. The initial release of claims is attached to this Plan as
Exhibit A. Prior to the occurrence of a Change of Control, but subject to
Section 22.2, the release of claims may be revised by the Company. The Company
may in any event modify the release of claims to conform it to the laws of the
local jurisdiction applicable to a Participant so long as such modification does
not increase the obligations of the Participant thereunder.
4.3     Anticipated Change of Control. Notwithstanding the provisions of Section
4.1, if (i) the Participant’s employment or service is terminated during the six
(6) month period prior to a Change of Control as a result of a Compensation
Continuance Termination Event and the Participant would have been entitled to
receive Severance Benefits had the Compensation Continuance Termination Event
occurred within thirty-six (36) months following a Change of Control, and (ii)
the Participant reasonably demonstrates (as determined by the Committee in its
sole discretion) that such termination was at the request or suggestion of the
Company’s then existing senior management team, the Board or a third party and
such termination occurred after any steps reasonably calculated to effect a
Change of Control have been taken, then for purposes of the Plan, such
Compensation Continuance Termination Event shall be deemed to have occurred
immediately after such Change of Control, so long as such Change of Control
actually occurs.
4.4     Exclusive Payments. The Severance Benefits are intended to constitute
the exclusive payments in the nature of severance or termination compensation
that shall be due a


9



--------------------------------------------------------------------------------




Participant upon termination of employment or service due to the occurrence of a
Compensation Continuance Termination Event following a Change of Control, and
shall be in lieu of any such other severance or termination compensation under
any other agreement, plan, program or policy of the Company. Accordingly, if a
Participant is a party to an employment, severance, termination, salary
continuation or other similar agreement with the Company, or is a participant in
any other severance plan, practice or policy of the Company, the Severance
Benefits to which the Participant is entitled under this Plan shall be reduced
(but not below zero) by the amount of severance pay to which he is entitled
under such other agreement, plan, practice or policy; provided that the
reduction set forth in this sentence shall not apply as to any other such
agreement, plan, practice or policy that contains a reduction provision
substantially similar to this Section 4.4 so long as the reduction provision of
such other agreement, plan, practice or policy is applied.
ARTICLE 5
SPECIAL WELFARE BENEFITS
5.1     Continued Participation in Company Health Care Plan. In addition to the
other benefits provided for in this Plan, the Participant shall be entitled to
the following benefits:
(a)     The Participant and his eligible dependents shall be entitled to
participate (treating the Participant as an “active employee” of the Company for
this purpose) in the Company Health Care Plan during the Extended Coverage
Period (the “Continuation Coverage”). To receive the Continuation Coverage
during the Extended Coverage Period, the Participant must timely and properly
enroll in the continuation coverage required by Section 4980B of the Code and
Part 6 of Title I of the Employee Retirement Income Security Act of 1974, as
amended (“COBRA”), and the COBRA health care continuation coverage period under
Section 4980B of the Code shall run concurrently with the Extended Coverage
Period. As long as the Participant and/or his dependents are covered under the
Company Health Care Plan during the Extended Coverage Period, the Participant
shall pay the entire premium charged for the Continuation Coverage of the
Participant and/or his dependents under the Company Health Care Plan. During
that portion of the Extended Coverage Period that runs concurrently with COBRA,
the premium required for the Continuation Coverage shall be equal to the premium
required by COBRA for the level of coverage elected by the Participant (the
“COBRA Rate”). During the remainder of the Extended Coverage Period, the premium
required for the Continuation Coverage shall be the greater of the COBRA Rate or
the actuarially determined cost of the Continuation Coverage as determined by an
actuary selected by the Company.
(b)     During that portion of the Extended Coverage Period that the
Continuation Coverage is provided under the Company Health Care Plan, the
Company shall reimburse the Participant for the difference between the monthly
premium actually paid by the Participant for the Continuation Coverage for the
Participant and his dependents under the Company Health Care Plan and the
monthly premium charged to an active employee participating in the Company
Health Care Plan for the same level of coverage under the Company Health Care
Plan elected by the Participant (e.g., employee-only, family coverage, etc.).
Such reimbursement shall be paid to the Participant on the 20th day of the
calendar month immediately following the calendar month in which the Participant
timely remits the premium payment. Notwithstanding the foregoing, reimbursements
pursuant to


10



--------------------------------------------------------------------------------




this paragraph (b) shall cease if during the Extended Coverage Period the
Participant becomes eligible to receive substantially similar coverage from
another employer or other source.
(c)     Notwithstanding the foregoing provisions of this Section 5.1, the
Company reserves the right to suspend or terminate the Company Health Care Plan;
to modify the Company Health Care Plan to provide different cost sharing between
the Company and participants; or to amend the Company Health Care Plan in any
respect. Changes may occur at any time.
5.2 Continued Participation in Company Life Insurance Plan. In addition to the
other benefits provided for in this Plan, the Participant shall be entitled to
participate (treating the Participant as an “active employee” of the Company for
this purpose) in the Company’s Life Insurance Plan during the Extended Coverage
Period. The Company shall pay the premium for coverage of the Participant under
the Company Life Insurance Plan.
ARTICLE 6
DEATH FOLLOWING TERMINATION OF EMPLOYMENT OR SERVICE AND BEFORE RECEIPT OF ANY
OR ALL SEVERANCE BENEFITS DUE
In the event the Participant becomes entitled to receive Severance Benefits, and
he dies prior to receiving any or all of the Severance Benefits to which he is
due, then such remaining payments shall be made to the beneficiary or
beneficiaries (which may include individuals, trusts or other legal entities)
designated by the Participant on the form attached hereto as Exhibit B and filed
with the Plan Administrator prior to his death (or such other beneficiary
designation form as may be acceptable to the Plan Administrator (collectively,
the “Beneficiary Designation Form”)). If the Participant fails to designate a
beneficiary or fails to file the Beneficiary Designation Form with the Plan
Administrator prior to his death, the remaining payments shall be made to his
estate. If a named beneficiary entitled to receive payments pursuant to the
Beneficiary Designation Form dies at a time when additional payments still
remain to be paid, then and in any such event, such remaining payments shall be
paid to the other primary beneficiary or beneficiaries named by the Participant
who shall then be living or in existence, if any, otherwise to the contingent
beneficiary or beneficiaries named by the Participant who shall then be living
or in existence, if any; otherwise to the estate of the Participant.
ARTICLE 7
NOTICE OF TERMINATION OF EMPLOYMENT OR SERVICE
A termination of a Participant’s employment or service by the Company or by the
Participant for any reason other than death shall be communicated to the other
by a Notice of Termination which shall specify the effective date of termination
and shall set forth in reasonable detail the reasons and basis for such
termination. No purported termination of employment or service of a Participant
shall be effective for purposes of the Plan without a Notice of Termination
being given as required by this ARTICLE 7.






11



--------------------------------------------------------------------------------




ARTICLE 8
EMPLOYMENT AND POST-TERMINATION OBLIGATIONS
All payments of Severance Benefits to the Participant under this Plan shall be
subject to the Participant’s compliance with the following provisions during the
Participant’s employment or service with the Company and, except as otherwise
provided in this ARTICLE 8, following the termination of the Participant’s
employment or service:
8.1     Assistance in Litigation. The Participant shall, upon reasonable notice,
furnish such information and assistance to the Company as may reasonably be
required by the Company in connection with any litigation in which it is, or may
become, a party, and which arises out of facts and circumstances known to the
Participant. The Company shall promptly reimburse the Participant for his
out-of-pocket expenses incurred in connection with the fulfillment of his
obligations under this Section 8.1 in accordance with Article 19.
8.2     Confidential Information. The Participant acknowledges that all
Confidential Information has a commercial value in the Company’s Business and is
the sole property of the Company. The Participant agrees that he shall not
disclose or reveal, directly, or through any other Person, to any unauthorized
person any Confidential Information, and the Participant confirms that such
information constitutes the exclusive property of the Company; provided,
however, that the foregoing shall not prohibit the Participant from (a)
disclosing such information to third parties in furtherance of the interests of
the Company, (b) disclosing such information to governmental agencies as may be
required by law, without notice to the Company, or (c) filing a charge or
complaint with, or communicating with any governmental agency or otherwise
participating in any investigation or proceeding that may be conducted by a
governmental agency. This Agreement does not limit the Participant’s right to
receive an award for providing information to any governmental agency.
8.3     Defend Trade Secrets Act. The Participant acknowledges and agrees that
the Company will prosecute any non-confidential disclosure or misappropriation
of the Company’s trade secrets to the full extent allowed by federal, state, and
common law. The Participant further acknowledges and agrees that the Participant
has received and understands the following notice concerning immunity from
liability for confidential disclosure of a trade secret to the government or in
a court filing: Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1833, an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made (A)(1)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney, and (2) solely for the purpose of reporting or
investigating a suspected violation of law, or (B) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his
attorney and use the trade secret information in the court proceeding, so long
as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.
8.4     Noncompetition and Non-Solicitation. The Participant acknowledges and
agrees that during the course of his employment with the Company, he has
acquired valuable information


12



--------------------------------------------------------------------------------




as to the nature and character of the Business and requirements of the
Customers, which information is unique and proprietary to the Company.
(a)     The Participant covenants and agrees that during the Compensation
Continuation Period he will not, directly, or through any other Person, on
behalf of himself or on behalf of any Person engage in any business within North
America; the United States; Mexico; Canada; all sales or operational regions or
territories over which the Participant had management or responsibility at any
time during the twelve (12) months immediately preceding the Termination Date;
and within 100 miles of the Participant’s primary work location(s) assigned to
the Participant at any time during the twelve (12) months immediately preceding
the Termination Date (collectively, the “Trade Area”), which is similar to the
Business. In addition, during the Compensation Continuation Period and within
the Trade Area, the Participant shall not be (i) the owner of an equity or
ownership interest in any Person (other than as a shareholder in a company that
is publicly traded and so long as such ownership is less than one percent (1%)),
(ii) an officer, director or employee of any Person or (iii) a consultant to any
Person, in each case, which conducts the Business.
(b)     The Participant covenants and agrees that during the Compensation
Continuation Period he will not, directly, or through any other Person, on
behalf of himself or on behalf of any Person: (i) call upon any of the Customers
who were such at any time during the twelve month period ending on the
Termination Date for the purpose of providing any product or service similar to
that provided by the Company or its affiliates or solicit, divert or take away
or attempt to solicit, divert or take away any of such Customers; (ii) induce or
attempt to induce any Customer who was such at any time during the twelve month
period ending on the Termination Date to patronize any Person that is engaged in
a business similar to the Business; and (iii) induce or attempt to induce any
employee of the Company to leave the employ of the Company.
8.5     Non-Disparagement. The Participant covenants and agrees that at any
time, he will not, directly, or through any other Person, make any public or
private statements that are disparaging of the Company, or its respective
businesses or employees, officers, directors, or shareholders.
8.6     Failure to Comply. In the event that the Participant shall fail to
comply with any provision of this ARTICLE 8, and such failure shall continue for
ten (10) days following delivery of notice thereof by the Company to the
Participant, all rights of the Participant and any person claiming under or
through him to the Severance Benefits shall thereupon terminate and no person
shall be entitled thereafter to receive any payments or benefits hereunder. In
addition to the foregoing, in the event of a breach or threatened breach by the
Participant of the provisions of this ARTICLE 8, the Company (a) shall have and
may exercise the right to immediately cease any payments under the Plan, or to
refuse payment in the first instance, and the Company shall further be entitled
to recover any payments previously made to the Participant under the Plan, and
(b) shall have and may exercise any and all other rights and remedies available
to the Company at law or otherwise, including but not limited to obtaining an
injunction from a court of competent jurisdiction enjoining and restraining the
Participant from committing such violation, and the Participant hereby consents
to the issuance of such injunction.


13



--------------------------------------------------------------------------------




8.7     Reasonableness of Restrictions. The Participant and the Company have
each carefully read the provisions of this ARTICLE 8 and, having done so, agree
that the restrictions set forth in this ARTICLE 8 (including, but not limited
to, the Compensation Continuation Period restriction and the Trade Area
restriction set forth in this ARTICLE 8) are fair and reasonable and are
reasonably required for the protection of the Company’s interests.
Notwithstanding the foregoing, in the event any part of the covenants set forth
in this ARTICLE 8 shall be held to be invalid or unenforceable, the remaining
parts thereof shall nevertheless continue to be valid and enforceable as though
the invalid or unenforceable parts had not been included therein. In the event
that any provision of this ARTICLE 8 relating to Compensation Continuation
Period and/or Trade Area shall be declared by a court of competent jurisdiction
to exceed the maximum time period and/or geographical areas of restriction such
court deems reasonable and enforceable, said time period and/or geographical
areas of restriction shall be deemed to become and thereafter be the maximum
time period and/or geographical areas of restriction that such court deems
reasonable and enforceable.
8.8     Claw Back. The Participant acknowledges that any payments made to him
under or pursuant to the terms of the Plan will be subject to any recoupment,
“claw back” or similar policy or arrangement adopted by the Board, as the same
may thereafter be amended from time to time, and any recoupment or claw back
provisions under applicable law.
ARTICLE 9
PARACHUTE PAYMENTS
9.1     Mandatory Reduction of Payments in Certain Events. Any payments made to
a Participant under the Plan will, to the extent practicable, be made with the
Participant’s best interests in mind related to the Excise Tax imposed by Code
Section 4999.
(a)     Notwithstanding anything in this Plan to the contrary, if it is
determined that any benefit, payment or distribution by the Company to or for
the benefit of the Participant (whether paid or payable or distributed or
distributable pursuant to the terms of the Plan or otherwise) (a “Payment”)
would be subject to the Excise Tax, then, before making the Payment to the
Participant, a calculation will be made comparing (i) the net benefit to the
Participant of all Payments after payment of the Excise Tax, to (ii) the net
benefit to the Participant if the Payment had been limited to the extent
necessary to avoid being subject to the Excise Tax. If the amount calculated
under (i) above is less than the amount calculated under (ii) above, then the
Payments will be limited to the extent necessary to avoid being subject to the
Excise Tax (the “Reduced Amount”). In that event, the determination of any
reduction in the Payments shall be made by the Accounting Firm (as defined
below), in a manner that maximizes the Participant’s economic position and is
consistent with Code Section 409A.
(b)     The determination of whether an Excise Tax would be imposed, the amount
of such Excise Tax, the calculation of the amounts referred to in Section
9.1(a)(i) and (ii) above, and the identification of any Payments to be reduced,
if required by ARTICLE 9, will be made by the Company’s regular independent
accounting firm at the expense of the Company or, at the election and expense of
the Participant, another nationally recognized independent accounting firm (the
“Accounting Firm”) acceptable to the Company which will provide detailed
supporting calculations.


14



--------------------------------------------------------------------------------




The Company shall instruct the Accounting Firm to make all such calculations and
determinations in a manner that is, to the extent practicable, in the best
interests of the Participant and maximizes the Participant’s economic position.
As a result of the uncertainty in the application of Code Section 4999 at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Payments to which the Participant was entitled, but did not
receive pursuant to ARTICLE 9, could have been made without the imposition of
the Excise Tax (an “Underpayment”). In such event, the Accounting Firm will
determine the amount of the Underpayment that has occurred and any such
Underpayment will be promptly paid by the Company to or for the benefit of the
Participant. All calculations and determinations by the Accounting Firm will be
binding upon the Company and the Participant.
(c)     If the provisions of Code Section 280G and Section 4999 or any successor
provisions are repealed without succession, this ARTICLE 9 will be of no further
force or effect.
ARTICLE 10
ATTORNEYS’ FEES
In the event that the Participant incurs any attorneys’ fees in protecting or
enforcing his rights under this Plan, the Company shall reimburse the
Participant, in compliance with Code Section 409A, for such reasonable
attorneys’ fees and for any other reasonable expenses related thereto, unless,
in the case of an action instituted by the Participant, the Committee determines
that the Participant had no reasonable basis for his claim and acted in bad
faith. Such reimbursement shall be made within thirty (30) days following final
resolution, in favor of the Participant, of the dispute or occurrence giving
rise to such fees and expenses. In no event shall the Participant be entitled to
receive the reimbursement provided for in this ARTICLE 10 in the event his
employment or service is terminated by the Company For Cause, or if he acts in
bad faith or pursues a claim without merit, or if he fails to prevail in any
action instituted by him or the Company.
ARTICLE 11
SOURCE OF PAYMENTS; NO TRUST
The obligations of the Company to make payments hereunder shall constitute a
liability of the Company to the Participant. Such payments shall be from the
general funds of the Company, and the Company shall not be required to establish
or maintain any special or separate fund, or otherwise to segregate assets to
assure that such payments shall be made, and neither the Participant nor his
designated beneficiary shall have any interest in any particular asset of the
Company by reason of its obligations hereunder. Nothing contained in this Plan
shall create or be construed as creating a trust of any kind or any other
fiduciary relationship between the Company and the Participant or any other
person. To the extent that any person acquires a right to receive payments from
the Company hereunder, such right shall be no greater than the right of an
unsecured creditor of the Company.






15



--------------------------------------------------------------------------------




ARTICLE 12
SEVERABILITY
All agreements and covenants contained herein are severable, and in the event
any of them shall be held to be invalid by any competent court, this Plan shall
be interpreted as if such invalid agreements or covenants were not contained
herein.
ARTICLE 13
NO ATTACHMENT
Except as otherwise provided in this Plan or required by applicable law, no
right to receive payments under this Plan shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect.
ARTICLE 14
HEADINGS
The headings of articles, paragraphs and sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Plan.
ARTICLE 15
GOVERNING LAW AND VENUE
The Plan and the performance hereunder and all suits and special proceedings
hereunder shall be governed by and construed in accordance with and under and
pursuant to the laws of the State of North Carolina without regard to conflicts
of law principles thereof, except as superseded by applicable federal law, and,
in any action, special proceeding or other proceeding that may be brought
arising out of, in connection with, or by reason of the Plan, the laws of the
State of North Carolina shall be applicable and shall govern to the exclusion of
the law of any other forum. Any action, special proceeding or other proceeding
with respect to this Plan shall be brought exclusively in the federal district
court for the Middle District of North Carolina or state court located in
Guilford County, North Carolina, and by execution and delivery of a
Participation Agreement, the Participant and the Company irrevocably consent to
the exclusive jurisdiction of those courts and the Participant hereby submits to
personal jurisdiction in the State of North Carolina. The Participant and the
Company irrevocably waive any objection, including any objection based on lack
of jurisdiction, improper venue or forum non conveniens, which either may now or
hereafter have to the bringing of any action or proceeding in such jurisdiction
in respect to the Plan or any transaction related hereto. The Participant and
the Company acknowledge and agree that any service of legal process by mail in
the manner provided for notices under the Plan constitutes proper legal service
of process under applicable law in any action or proceeding under or in respect
to the Plan.




16



--------------------------------------------------------------------------------




ARTICLE 16
SUCCESSORS
The Plan shall bind any successor of or to the Company, the Company’s assets or
the Company’s businesses (whether direct or indirect, by purchase of such assets
or businesses, merger, consolidation or otherwise), in the same manner and to
the same extent that the Company would be obligated under the Plan if no
succession had taken place. In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by the
Plan, the Company shall require such successor expressly and unconditionally to
assume and agree to perform the Company’s obligations under the Plan, in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place. The term “Company,” as used in the Plan,
shall mean the Company as hereinbefore defined and any successor or assignee to
the business or assets which by reason hereof becomes bound by the Plan. The
Plan shall bind the Participants, their executors, administrators, personal
representatives and beneficiaries.
ARTICLE 17
TAXES
To the extent required by applicable law, the Company shall deduct and withhold
all necessary Social Security taxes and all necessary federal and state
withholding taxes and any other similar sums required by law to be withheld from
any payments of Severance Benefits made pursuant to the terms of the Plan.
ARTICLE 18
MITIGATION
The Participant shall not be required to mitigate the amount of any payment
provided for in ARTICLE 4 by seeking other employment or otherwise, and, subject
to the provisions of ARTICLES 8 and 9, any payment or benefit to be provided to
the Participant pursuant to this Plan shall not be reduced by any compensation
or other amount earned or collected by the Participant at any time before or
after the termination of the Participant’s employment or service.
ARTICLE 19
COMPLIANCE WITH CODE SECTION 409A
To the extent applicable, the Company intends that this Plan comply with Section
409A of the Code, and all rules, regulations and other similar guidance issued
thereunder (“Code Section 409A”). This Plan shall at all times be interpreted
and construed in a manner to comply with Code Section 409A (including compliance
with any applicable exemptions from Code Section 409A) and, in the event that
Code Section 409A requires that any special terms, provision or conditions be
included in the Plan, then such terms, provisions and conditions shall, to the
extent practicable, be deemed to be part of the Plan. Further, should any
provision be found not in compliance with Code Section 409A, the Company shall
execute any and all amendments to this Plan deemed necessary and required by the
Company’s legal counsel to achieve compliance with Code Section 409A or any
applicable exemption. In no event shall any payment required to be made pursuant
to ARTICLE 4 of this Plan that is considered deferred compensation within the
meaning of Code


17



--------------------------------------------------------------------------------




Section 409A be made to the Participant unless he has incurred a separation from
service (as defined in Code Section 409A) or as otherwise permitted under Code
Section 409A. In the event amendments are required to make this Plan compliant
with Code Section 409A, the Company shall use its best efforts to provide the
Participant with substantially the same benefits and payments he would have been
entitled to pursuant to this Plan had Code Section 409A not applied, but in a
manner that is compliant with Code Section 409A or any of its exemptions. The
manner in which the immediately preceding sentence shall be implemented shall be
the subject of good faith determination of the Company. In no event shall any
payment required to be made pursuant to this Plan that is considered deferred
compensation within the meaning of Code Section 409A (and is not otherwise
exempt from the provisions thereof) be accelerated in violation of Code Section
409A. Whenever payments under the Plan are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Code
Section 409A. Further, in the event that the Plan or any benefit hereunder shall
be deemed not to comply with Code Section 409A, then neither the Company, the
Board, the Committee nor its or their designees or agents shall be liable to any
Participant or any other person for actions, decisions or determinations made in
good faith. All expenses eligible for reimbursements or in-kind benefits in
connection with a Participant’s employment or service with the Company must be
incurred by the Participant during the term of employment with or service to the
Company and must be in accordance with the Company’s policies for expense
reimbursements or in-kind benefits. The amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a Participant’s taxable year
may not affect the expenses eligible for reimbursement, or in-kind benefits
provided, in any other taxable year. Each category of reimbursement shall be
paid as soon as administratively practicable, but in no event shall any such
reimbursement be paid after the last day of the Participant’s taxable year
following the taxable year in which the expense was incurred. No right to
reimbursement or in-kind benefits is subject to liquidation or exchange for
other benefits.
ARTICLE 20
NO RIGHT TO CONTINUED EMPLOYMENT OR SERVICE
Under no circumstances shall the terms of the Plan constitute a contract of
continuing employment or service or in any manner obligate the Company to
continue or discontinue the employment or service of the Participant, or to
change the policies of the Company regarding termination of employment or
service.
ARTICLE 21
ERISA REQUIREMENTS
21.1     Named Fiduciaries. For purposes of ERISA, the Committee will be the
Named Fiduciary and Plan Administrator with respect to the Plan. The Plan
Administrator shall be responsible for the general administration, operation and
interpretation of the Plan and for carrying out its provisions, except to the
extent all or any such obligations specifically are imposed on another person or
persons or entity. The Plan Administrator may engage an actuary, attorney,
accountant, insurance company or similar entity, consultant or any other
technical advisor on matters regarding the operation of the Plan and to assist
in the administration of the Plan, and to perform such other duties as are
required in connection therewith. The Plan Administrator may allocate its


18



--------------------------------------------------------------------------------




responsibilities for the operation and administration of the Plan, including the
designation of persons who are not named fiduciaries to carry out fiduciary
responsibilities under the Plan. The Plan Administrator shall effect such
allocation of its responsibilities by adopting resolutions specifying the nature
and extent of the responsibilities allocated; including, if appropriate, the
persons who are not named fiduciaries, but who are designated to carry out
fiduciary responsibilities under the Plan. Subject to the claims procedures set
forth in Section 21.2 hereof, and except as otherwise provided in this ARTICLE
21, the Plan Administrator shall have the duty and discretionary authority to
interpret and construe the provisions of the Plan and decide any dispute which
may arise regarding the rights of the Plan Administrator or the Participant.
Determinations by the Plan Administrator shall be binding and conclusive upon
all interested persons. The Plan shall be administered and the records of the
Plan shall be maintained on the basis of the plan year. The plan year shall be
the twelve-month period ending on December 31 of each year.
21.2     Claims and Review Procedures. The following claims procedure shall
apply for purposes of the Plan. The Participant and his assigns (if any) and the
Company and its assigns (individually or collectively, “Claimant”) must follow
the procedures set forth herein.
(a)     Filing a Claim; Notification to Claimant of Decision: The Claimant shall
make a claim in writing in accordance with procedures and guidelines established
from time to time by the Plan Administrator, which claim shall be delivered to
the Plan Administrator. Any claim for Severance Benefits must be made by the
Claimant within the one-year period following his Termination Date. The Plan
Administrator shall review and make the decision with respect to any claim. If a
claim is denied in whole or in part, written notice thereof shall be furnished
to the Claimant within thirty (30) days after the claim has been filed. Such
notice shall set forth:
(i)    the specific reason or reasons for the denial;
(ii)     a specific reference to the provisions of the Plan on which denial is
based;
(iii)     a description of any additional material or information necessary for
the Claimant to perfect a claim and an explanation of why such material or
information is necessary; and
(iv)     an explanation of the procedure for review of the denied claim.
(b)    Procedure for Review: Any Claimant whose claim has been denied in full or
in part may individually, or through the Claimant’s duly authorized
representative, request a review of the claim denial by delivering a written
application for review to the Board at any time within sixty (60) days after
receipt by the Claimant of written notice of the denial of the claim. Such
request shall set forth in reasonable detail:
(i)     the grounds upon which the request for review is based and any facts in
support thereof; and


19



--------------------------------------------------------------------------------




(ii)     any issues or comments which the Claimant considers pertinent to the
claim.
Following such request for review, the Board shall fully and fairly review the
decision denying the claim. Prior to the decision of the Board, the Claimant
shall be given an opportunity to review pertinent documents.
(c)     Decision on Review: A decision on the review of a claim denied in whole
or in part shall be made in the following manner:
(i)     The decision on review shall be made by the Board, which shall consider
the application and any written materials submitted by the Claimant in
connection therewith. The Board, in its sole discretion, may require the
Claimant to submit such additional documents or evidence as the Board may deem
necessary or advisable in making such review.
(ii)     The Board shall render a decision upon a review of a denied claim
within sixty (60) days after receipt of a request for review. If special
circumstances (such as the need to hold a hearing on any matter pertaining to
the denied claim) warrant additional time, the decision will be rendered as soon
as possible, but not later than one hundred twenty (120) days after receipt of a
request for review. Written notice of any such extension will be furnished to
the Claimant prior to the commencement of the extension.
(iii)     The decision on review shall be in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
Claimant, and the specific references to the provisions of the Plan on which the
decision is based. The decision of the Board on review shall be final and
conclusive upon all persons. If the decision on review is not furnished to the
Claimant within the time limits prescribed in subparagraph (ii) above, the claim
will be deemed denied on review.
ARTICLE 22
DURATION, AMENDMENT AND TERMINATION
22.1     Duration. This Plan shall continue in effect until terminated in
accordance with Section 22.2. If a Change in Control occurs, this Plan shall
continue in full force and effect and shall not terminate or expire until after
all Participants who have become entitled to Severance Benefits hereunder shall
have received such payments in full.
22.2     Amendment and Termination. Prior to a Change in Control, the Plan may
be amended or modified in any respect, and may be terminated, in any such cases
by resolution adopted by two-thirds (2/3) of the members of the Board; provided,
however, that no such amendment, modification or termination that would
adversely affect the benefits or protections hereunder of any individual who is
a Participant as of the date such amendment, modification or termination is
adopted shall be effective as it relates to such individual unless no Change of
Control occurs within one year after such adoption, any such attempted
amendment, modification or termination adopted within one year prior to a Change
of Control being null and void ab initio as it relates to all such individuals


20



--------------------------------------------------------------------------------




who were Participants prior to such adoption, (unless any such individual
otherwise consents to such amendment, modification or termination); provided,
further, however, that the Plan may not be amended, modified or terminated, (i)
at the request of a third party who has indicated an intention or taken steps to
effect a Change of Control and who effectuates a Change of Control or (ii)
otherwise in connection with, or in anticipation of, a Change of Control which
actually occurs, any such attempted amendment, modification or termination being
null and void ab initio. Any action taken to amend, modify or terminate the Plan
which is taken after the execution of an agreement providing for a transaction
or transactions which, if consummated, would constitute a Change of Control
shall conclusively be presumed to have been taken in connection with a Change of
Control. From and after the occurrence of a Change of Control, the Plan may not
be amended or modified in any manner that would in any way adversely affect the
benefits or protections provided hereunder to any individual who is a
Participant in the Plan on the date of the Change of Control. The revision of
the release of claims attached hereto as Exhibit A shall be deemed to be a
modification of the Plan for purposes of this Section 22.2 unless such revision
is required to comply with applicable law. Participant Agreements may be
amended, modified or terminated by the Committee or the Board subject to the
restrictions contained in this Section 22.2.
ARTICLE 23
NO EFFECT ON OTHER BENEFITS
Severance Benefits payable to a Participant shall not be counted as compensation
for purposes of determining benefits under any other benefit plans, programs or
policies of the Company, except to the extent expressly provided for therein.
ARTICLE 24
RIGHT OF OFFSET
Notwithstanding any other provision of the Plan to the contrary, the Company may
reduce the amount of any payment or benefit otherwise payable to or on behalf of
a Participant by the amount of any obligation of the Participant to or on behalf
of the Company that is or becomes due and payable, including, without
limitation, any obligation arising under the Sarbanes-Oxley Act of 2002 or the
Dodd-Frank Act of 2010, and the Participant shall be deemed to have consented to
such reduction.
IN WITNESS WHEREOF, this Plan, as amended and restated effective October 31,
2018, is executed in behalf of the Company as of the 31st day of October, 2018.
OLD DOMINION FREIGHT LINE, INC.


By:    /s/ Greg C. Gantt    
Name: Greg C. Gantt
Title: President and Chief Executive Officer
Attest:
/s/ Ross H. Parr    
Name: Ross H. Parr
Title: Senior Vice President – Legal Affairs,
General Counsel and Secretary


21



--------------------------------------------------------------------------------





EXHIBIT A
RELEASE OF CLAIMS
OLD DOMINION FREIGHT LINE, INC.
CHANGE OF CONTROL SEVERANCE PLAN
FOR
KEY EXECUTIVES
GENERAL RELEASE
In consideration of the provision by Old Dominion Freight Line, Inc. (“ODFL”) of
severance pay and benefits to me pursuant to that certain Old Dominion Freight
Line, Inc. Change of Control Severance Plan for Key Executives dated May 16,
2005, as amended and/or restated (the “Plan”), I, as a participant in the Plan
and in accordance with its terms, agree to and do finally and completely release
ODFL, and its present and former parents, subsidiaries and affiliates, and any
one or more of their present and former employees, shareholders, officers,
directors or agents (the “Releasees”) from any and all liabilities, claims,
obligations, demands and causes of action of any and every kind or nature
whatsoever, in law, equity or otherwise, known or unknown, suspected or
unsuspected, disclosed and undisclosed, which I now have, own or hold, or claim
to have, own or hold, or which I may have, own or hold, or claim to have, own or
hold, against each or any of the Releasees. Without limiting the generality of
the foregoing release, I release the Releasees from any and all liability and
claims relating in any way to compensation and benefits and related to or
resulting from the cessation of my employment or service with ODFL including,
but not limited to, claims arising under any provision of state, federal or
local law, any state, federal or local anti-discrimination statute, ordinance or
regulation, the Age Discrimination in Employment Act of 1967 (the “ADEA”), the
Americans with Disabilities Act, the Family and Medical Leave Act, Title VII of
the Civil Rights Act of 1964 and the Civil Rights Act of 1991, or the Employee
Retirement Income Security Act of 1974 (with respect only to a period of
unemployment during which I am eligible to receive severance pay under the
Plan), all as amended, or any similar federal, state, or local statutes,
ordinances or regulations, or claims in the nature of a breach of contract,
claims for wrongful discharge, emotional distress, defamation, fraud or breach
of the covenant of good faith and fair dealing, tort and wage or benefit claims;
provided, however, that this General Release does not include a waiver of the
right to receive an award pursuant to Section 21F of the Securities Exchange Act
of 1934, as amended, or actions brought to enforce the terms of the Plan or to
secure benefits under any other employee benefit plan or program of ODFL of
which I am a participant, or to seek indemnification under ODFL’s bylaws or
other corporate governance documents, or to seek worker’s compensation or
unemployment compensation benefits, and this General Release does not apply to
any rights or claims that I might have which arise as a result of any conduct
that occurs after the date this General Release is signed by me. If I violate
the terms of this General Release, I agree to pay the Releasee’s costs and
reasonable attorneys’ fees.
I acknowledge that, among other rights subject to this General Release, I am
hereby waiving and releasing any rights I may have under the ADEA, that this
General Release is knowing and







--------------------------------------------------------------------------------




voluntary, and that the consideration given for this General Release is in
addition to anything of value to which I was already entitled as an employee of
the Company.
As provided by law, I have been advised by ODFL to carefully consider the
matters outlined in this General Release and to consult with such professional
advisors as I deem appropriate, including a lawyer of my own choice. I
acknowledge I have had at least twenty-one (21) days to consider the subject
matter of this offer, and for a period of seven (7) days following my execution
of this release I may revoke my agreement in writing, in which event the
agreement shall not be effective or binding on the parties. I further understand
fully and acknowledge the terms and consequences of this General Release and I
voluntarily accept them.
ACKNOWLEDGED AND AGREED TO,
INTENDING TO BE LEGALLY BOUND HEREBY:


 
 
 
Employee / Participant
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT B
BENEFICIARY DESIGNATION
OLD DOMINION FREIGHT LINE, INC.
Subject to and in accordance with the provisions of ARTICLE 6 of the OLD
DOMINION FREIGHT LINE, INC. CHANGE OF CONTROL SEVERANCE PLAN FOR KEY EXECUTIVES
dated May 16, 2005, as amended and/or restated (the “Plan”), the Participant
hereby designates the following beneficiary(ies) entitled, upon the death of the
Participant, to any termination compensation and other severance benefits
payable under ARTICLE 6 of the Plan following his death (the “death benefit”):
(A)
Primary Beneficiary(ies): In equal shares to those of the following
beneficiary(ies) who are living or in existence at the Participant’s death:

Name     Relationship      Address
(B)
Contingent Beneficiary(ies): If there is no primary beneficiary living or in
existence at the Participant’s death, then in equal shares to those of the
following beneficiary(ies) who are living or in existence at the Participant’s
death:

Name     Relationship      Address
****************************************************


This Beneficiary Designation Form supersedes and revokes all beneficiary
designations, if any, previously made by the Participant but is not intended to,
and does not, supersede or revoke any of the provisions of ARTICLE 6 of the
Plan.


This Beneficiary Designation Form may be changed by executing and delivering a
new designation to the Plan Administrator.





--------------------------------------------------------------------------------




This Beneficiary Designation Form is signed in duplicate, and one executed copy
shall be retained by the Plan Administrator and one shall be retained by the
Participant.
 
 
 
 
DATED:
 
 
 
 
 
 
 
DATED:
 
 
PLAN ADMINISTRATOR
 
 
By:
 
 
 
 
 






--------------------------------------------------------------------------------




Old Dominion Freight Line, Inc.
Change of Control Severance Plan for Key Executives
Participation Agreement
Date
Participant Name
Participant Street Address
Participant City, State, Zip Code
Re: Old Dominion Freight Line, Inc. Change of Control Severance Plan for Key
Executives


Dear Participant:
This Participation Agreement (this “Agreement”) is made and entered into by and
between Participant Name and Old Dominion Freight Line, Inc. (the “Company”).
The Company adopted the Old Dominion Freight Line, Inc. Change of Control
Severance Plan for Key Executives effective May 16, 2005, as amended and
restated effective January 1, 2009 (the “Prior Plan”), in order to provide
selected eligible executives with the opportunity to receive severance and other
benefits in the event of certain terminations of employment or service in
connection with a change of control of the Company and to attract and retain
qualified executive officers. The Prior Plan was amended and restated effective
October 31, 2018 (as amended and/or restated, the “Plan”).
A participant in the Plan is eligible to receive severance and other benefits if
his or her employment or service is terminated under certain circumstances
related to a change of control, as described in the Plan.
The Company has selected you to be a participant (the “Participant” or “you”) in
the Plan, subject to the terms and conditions set forth in this Agreement and
the Plan. A copy of the Plan has been provided to you and this Agreement is
deemed to be part of the Plan. Unless otherwise defined herein, any capitalized
terms used in this Agreement shall have the meanings set forth in the Plan.
In consideration of the mutual covenants contained herein and in the Plan, the
Participant and the Company hereby agree as follows:
1. The effective date of your participation in the Plan shall be the date first
written above.
2. You further agree to be bound by the terms of the Plan, including but in no
way limited to the restrictive covenants, and other provisions set forth in the
Plan, and the right of the Company to cease payments and/or recover payments in
the event that you breach or threaten to breach such restrictive covenants or as
otherwise provided in the Plan. You also hereby consent and agree that the
Company shall be entitled to seek, in addition to other available remedies, a
temporary or permanent injunction or other equitable relief against such breach
or threatened breach from any





--------------------------------------------------------------------------------




court of competent jurisdiction, without the necessity of showing any actual
damages or that monetary damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, and not in lieu of, legal remedies,
monetary damages or other available forms of relief.
3. You agree that the Plan contains all of the understandings and
representations between you and the Company pertaining to the subject matter
hereof and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter. You also agree that, if you are entitled to receive severance
benefits under the Plan, then you shall not be entitled to receive severance
benefits under any other severance plan, employment agreement, employment letter
or other plan, agreement or arrangement maintained by the Company, as such plan,
agreement or arrangement may be amended from time to time, and you hereby waive
any right to such benefits. You acknowledge and agree that your rights and
obligations under the Plan supersede any and all rights or obligations you have
under the Prior Plan, and hereby waive any rights that you have under the Prior
Plan.
4. You shall cease to be a Participant in the Plan if (i) prior to a Change of
Control (but subject to the provisions of the Plan), you cease to be an Eligible
Key Executive and have received written notice of your change of status from the
Company, or (ii) your employment or service is terminated under circumstances
that do not entitle you to receive Severance Benefits under the Plan. In the
event of a change in your position with the Company (e.g., a promotion or
demotion), your rights under the Plan will be determined based on your position
at the time of your termination of employment or service (except as otherwise
provided in the Plan or as otherwise determined by the Committee).
You acknowledge and agree that you have fully read, understand and voluntarily
enter into the Agreement. You acknowledge and agree that you have received a
copy of the Plan and have had an opportunity to consult with your personal tax
or financial planning advisor and/or attorney about the tax, financial and legal
consequences of your participation in the Plan before signing this Agreement.
This Agreement may be executed in separate counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument. The Plan and this Agreement may be amended as provided in the
Plan.
[Signature Page to Follow]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has executed this Agreement by its duly
authorized officer as of the date set forth below. Please sign below and return
the Agreement to the Company’s Senior Vice President – Human Resources & Safety
at 500 Old Dominion Way, Thomasville, North Carolina 27360 as soon as possible.
 
 
 
 
Very truly yours,
Old Dominion Freight Line, Inc.

 


 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 

By my signature below, I accept my designation as a Participant in the Plan and
agree to be bound by and subject to the terms and conditions of this Agreement
and the Plan, including but in no way limited to the restrictive covenants and
other terms set forth in the Plan.
 
PARTICIPANT:
 
Name:
 
 
Title:
 
 
Date:
 
 




